Citation Nr: 1519427	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to August 1962 in the Army, and from January 30, 1991, to March 1, 1991, with the Air Force.  He further served in the Air National Guard from March 1968 to January 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2014), when a hearing is scheduled, the person requesting it will be notified of its time and place.  

In the VA Form 9 submitted in July 2012, the Veteran requested a personal video conference hearing before a member of the Board at the RO in Nashville, Tennessee.  The Veteran indicated that Nashville was closer to his residence than the St. Petersburg RO and that Nashville would also be more convenient because his adult children lived there.  

A December 2014 VA letter advised the Veteran that his requested Board hearing had been scheduled at the St. Petersburg RO.  An undated VA Report of General Information indicates that the Veteran requested that the Board hearing in St. Petersburg be cancelled and that another Board hearing be scheduled at the Nashville RO.  The Veteran provided a Tennessee address at that time.  

A subsequent February 2015 letter to the Veteran at the provided Tennessee address, indicates that he was scheduled for a hearing to take place in April 2015 at the Nashville RO.  It is indicated that the Veteran failed to report to the hearing.  

However, examination of the Veteran's claims file reveals that several other VA notification letters regarding other issues were addressed to the Veteran's Florida address of record.   

Because it was unclear whether the Veteran received VA's notification regarding the hearing date at the Nashville RO, and he was not provided notification at his address of record, he should be provided another opportunity to appear at his requested Board hearing.  Thus, the Veteran should be scheduled for a Board hearing before a member of the Board at a VA facility nearest his current address of record.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's correct address.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, at a VA facility nearest his current address in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

